The opinion of the court was delivered, January 29th 1872, by
Sharswood, J.
The testator was a lawyer of distinguished learning and ability — one of the foremost men at the bar in Northern Pennsylvania, and Lord Coke informs us that “ it is observed *409for a special blessing of Almighty God that few or none of that profession die intestatus et improles, without will and without child.” The will of Mr. Bellas is drawn with great care and skill and is so clearly expressed at least as to the questions raised upon this record as to leave no doubt as to his intention. Indeed he has left construction no room to work, and for that reason it has not been found easy to frame any contention upon the subject. It is very plain that he meant to leave to his daughter, Mrs. Rodrigue, at all events, an annual sum toward her maintenance beyond any contingency. He had, no doubt, very good reasons for so distinguishing her from his other two daughters. For this purpose, besides other bequests to her and her children, he makes the provision out of which the controversy in this case has arisen. He thereby bequeathed to her one-half of the rent of a farm and sawmill in Union county, to be paid to her half-yearly until she receives her share of the proceeds of sale of his tract of coal-land at Shamokin, standing in the name of William Green, adding, “ but if this gift of the half of said proceeds should fail or he defeated, my executors shall pay to the said Ann C. Rodrigue semiannually, in lieu thereof, the sum of one hundred dollars until she shall receive her share of the proceeds of sale of said William Green tract and no longer; but when she receives any part of her share from said William Green tract, her share of the rents, issues and profits or said semi-annual payments shall be reduced by an amount equal to the interest at six per cent, per annum of the part she shall have received of said proceeds of sale of the William Green tract.” The property in Union county was sold for the payment of debts, and it was clearly for this very contingency that Mr. Bellas meant to provide. It is evident that in the words of the will, the gift of the half of the proceeds of that property failed or was defeated. The will then provides that an annuity of two hundred dollars shall be substituted “ in lieu thereof.” This annuity was to be paid until Mrs. Rodrigue should receive her share of the proceeds of sale of the coal-tract, and upon her receipt of any part, it was to abate proportionally, that is, “ by an amount equal to the interest of six per cent, per annum of the part she shall have received of said proceeds of sale.”
The coal-tract having been leased at a certain rent, and Mrs. Rodrigue being in the receipt of her share of the rent, it is now contended that her annuity should be proportionably reduced; for the reason that the rent being a compensation for the coal mined, which is a part of the land itself, and that which constitutes its chief value, the rent so received ought to be construed as forming a part of the proceeds of sale of the tract. The testator had empowered his executors “ to lease and to sell” it, but with this restriction, that it should not be sold within two years unless for the price of at least $100 per acre. He evidently contemplated *410the probability of a lease, and if he had intended that the annuity of Mrs. Rodrigue should be reduced as soon as she received her share of the rents, he would naturally have said, “proceeds of sale or lease.” He uses the words “proceeds of sale” three times in this clause, and in immediate connection with the words “ rents, issues and profits” of the farm and saw-mill in Union county ; for if that gift had not been defeated, the payment of one-half of the rents to Mrs. Rodrigue would have been subject in like manner as the annuity to be reduced in the method indicated. Technical words are always to be construed according to their technical meaning, unless there be some expression which clearly indicates a contrary intention; and surely this is a rule which ought to be applied to the will of a lawyer.
The William Green tract being a part of the residuary estate of the testator, under a clause blending both his real and personal estate together, the annuity in question was by implication a charge upon it, and was therefore properly paid out of the rents of that property. It is enough on this point to refer to Jane Gallagher’s Appeal, 12 Wright 121.
Decree affirmed, and appeal dismissed at the costs of the appellant.